MAGER, Judge
(dissenting):
In my opinion a genuine issue of material fact exists with respect to the proposition of whether the consent of the lessor (appel-lees) to a proposed use (and assignment) of the leased premises was unreasonably withheld. It appears to me that the language contained in the lease was, as a matter of law, sufficiently broad so as to permit the lessee (appellants) to make such other uses of the leased premises as might be consented to by the lessor. Hence the issue of material fact concerning whether such consent was unreasonably withheld. I would therefore reverse to permit a trial on the merits.